Title: To Thomas Jefferson from Arthur S. Brockenbrough, 19 November 1823
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas

Dear Sir  University of Va Novr 19h 1823Mr Rice W Wood the attorney of Capt James Oldham has made several applications to me to know in what way Oldhams’ accounts are to be settled, I wish to get clear of his busines in some shape or other and have some idea of proposing to him a settlement of the accounts by two impartial persons sworn to do justice to each party to the best of their knowledge—to take the Bills agreeable to their measurements and price them by the Philadelphia price book I shall be for their settling the whole bill, because in many instances in order to get the different bills settled I have acted with liberality to the Workmen perhaps given in some cases more than the book would justify, I therefore would prefer the taking the bill entire, to the parts in which we disagree Mr Neilson & myself also differ widely in some cases his Bills also will have to be settled in the same way—Oldham may perhaps go before the Legislature again by the way of petition or some other underhanded course—I must beg of you to let me have his anonymous letterI shall try to throw the cost of remeasuring & settling the bills on Oldham & Neilson—I believe I can name a person (a man of experience as a workman) of strict honor & integrity whom I can probably get to do the business, if it meets with your approbation—I consider all the accounts of the other carpenters & Joiners as finally settled, bepleased to let me hear from you as soon as convenient that I give my final determination to Mr Wood I am SirMost Respectfully your Obt sevtA. S. Brockenbrough